Citation Nr: 1048357	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1971 to May 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating decision of 
the Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
asthma, rated 10 percent, effective August 29, 2005.  An August 
2006 rating decision increased the rating to 30 percent, and an 
October 2007 rating decision further increased the rating to 60 
percent, both effective August 29, 2005.  The Veteran expressed 
dissatisfaction with the rating assigned, and as it was less than 
the maximum under the applicable criteria, the matter remained on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In January 
2009, a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  In March 2009, the case was remanded for additional 
development.  


FINDING OF FACT

On August 24, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran in 
writing that he intended to withdraw his appeal seeking an 
increased rating for asthma; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the claim pertaining to the rating 
for asthma; the Board has no further jurisdiction in the matter.  
38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the 
Veteran's expression of intent to withdraw his appeal, discussion 
of the application/ impact of the VCAA is not necessary.


B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the RO on August 24, 2010, the 
Veteran's representative indicated that the Veteran wished to 
withdraw his appeal seeking a rating in excess of 60 percent for 
asthma.  The Board acknowledges that in October 2010, the 
Veteran's representative submitted written argument on his 
behalf.  However, this appears to have been submitted in error 
given the clear expression of intent to withdraw the appeal in 
this matter.  Therefore, there is no allegation of error of fact 
or law for appellate consideration in this matter.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in the 
matter.





ORDER

The appeal seeking a rating in excess of 60 percent for asthma is 
dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


